Citation Nr: 0021855	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran, who had active service from December 1942 to 
July 1943, died in June 1991.

The appeal which has been certified to the Board of Veterans' 
Appeals (Board) is from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Detroit, Michigan, which denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death.

The current record shows that in a September 11, 1991, rating 
decision, service connection for the cause of the veteran's 
death was denied.   The appellant was notified of that action 
by official letter dated September 18, 1991.  In that letter, 
the appellant was also advised that her claim for death 
pension benefits had also been denied.  In a communication, 
received September 26, 1991, from the appellant, she 
indicated that she wished to appeal the decision of the 
adjudication officer.

The RO, in a letter dated in October 1991, requested that the 
appellant indicate whether she was in disagreement with the 
denial of service connection for the cause of the veteran's 
death or with the denial of death pension benefits; the 
appellant apparently did not respond to this letter and when 
the appellant again requested service connection for the 
cause of the veteran s death in 1997 and 1998, the RO denied 
the appellant's claim by concluding that no new and material 
evidence had been submitted.  Following the September 1998 
denial, a notice of disagreement was received from the 
appellant and a statement of the case addressing the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death was issued.

While the appellant perfected her appeal as a substantive 
appeal was received in January 1999, the Board finds that, as 
the appellant's September 1991 notice of disagreement should 
have been construed as a notice of disagreement on both 
issues, her original claim for service connection for the 
cause of the veteran's death remains as a pending appeal and 
the statement of the case should have addressed the issue on 
a de novo basis.  Moreover, a statement of the case with 
respect to the appeal on the issue of whether the appellant's 
countable income for improved death pension benefits was 
excessive, as determined in the September 1991 RO decision, 
has not been issued.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.The RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death on a 
de novo basis.   All of the evidence of 
record should be taken into 
consideration.

2.  The RO should issue a statement of 
the case addressing the issue of whether 
the appellant's countable income, as of 
August 1, 1991, was excessive for 
purposes of improved death pension 
benefits.  All appropriate appellate 
procedures should then be followed.

3.  If the appellant's claim for service 
connection for the cause of the veteran's 
death remains denied, both she and her 
representative should be issued a 
supplemental statement of the case which 
includes a summary of the evidence of 
record, all appropriate laws and 
regulations and a comprehensive 
explanation of the reasons for the 
decision.  They should be given the 
appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate 
consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the appellant until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

